DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
On page 11 of the Applicant’s Response, Applicant argues that Wright fails to teach or suggest receive, from an external device, a signal to gather user attention data, and in response to the mobile meter receiving the signal, activate a time period for determining attention of a user. 
Firstly, the Examiner notes that in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Secondly, Hao discloses a system for detecting attention of a user to a presentation of content at a display of an audiovisual presentation device. In particular, Hao discloses a time interval for assessing user attention at a user device. The device camera obtains an image of the user and analyzed to detect a feature of the user; for example, an eye-detection algorithm determines whether the user's eyes appear in the image. Based on the presence of the predefined facial feature of the user, the system may determine whether the user is attentive to the presentation ([0013], [0017]-[0018], [0021]-[0022], [0028], Figs. 1-3). Therefore, Hao discloses a mobile device for determining user attention during an audiovisual presentation.

Wright was then relied upon to teach receiving a signal from an external device to gather user data. Specifically, Wright discloses a base metering device that emits a signal that is detected by a portable metering device located in the viewing area. Data collected by the portable metering device is then identified as in-home viewing distinguishable from data collected by the portable metering device in connection with out-of-home viewing. The viewing data collected by the portable metering device and the base metering device may be transmitted to a central data collection facility ([0034], [0040]-[0041], Fig. 1). Thus, Wright teaches receiving a signal from an external device to gather user data. 
Therefore, the combination teaches receiving, from an external device, a signal to gather user attention data; and transmit the user attention data.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-4, 21-24, 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Hao et al. (US Pub. 2019/0174186) in view of Wright et al. (US Pub. 2007/0011040), Foo et al. (US Pub. 2021/0378038, which claims priority to 63/032,882) herein referenced as Hao, Wright, and Foo, respectively. 
	Regarding claim 1, Hao discloses “An apparatus comprising: a mobile meter to ([0016]-[0017], [0027], Fig. 1, i.e., user device 110 can be a mobile phone): 
…an interval timer to… activate a time period for determining attention of a user ([0013], [0017]-[0018], [0021]-[0022], [0028], Figs. 1-3, i.e., a time interval for acquiring and analyzing an image of the user to determine user attention during a presentation); and 
an attention determiner to generate the user attention data during the time period.” ([0013], [0017]-[0018], [0028], i.e., an image is analyzed by the processor to determine user attention).
Hao fails to explicitly disclose receive, from an external device, a signal to gather user attention data; and transmit the user attention data.
Wright teaches the technique of receiving, from an external device, a signal to gather user … data ([0040]-[0041], Fig. 1, i.e., base metering devices emits a signal detectable by portable metering device to allow data collected via portable metering device in connection with in-home viewing); and transmit the user … data ([0034], Fig. 1, i.e., portable metering device can send viewing data to central data collection facility). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of receiving, from an external 
Therefore, the combination teaches receiving, from an external device, a signal to gather user attention data; and transmit the user attention data.
While the combination discloses an interval timer to activate a time period for determining attention of a user, the combination still fails to explicitly disclose an interval timer to, in response to the mobile meter receiving the signal, activate a time period for determining attention of a user.
Foo teaches the technique of receiving a signal at a mobile device for determining user attention. Specifically, Foo discloses that user device 130 begins monitoring activity of the user upon receipt of message 702 from communal device 110. For example, when the activity is workout or physical exercise, application 132 can use sensors 138 to collect biometric data related to the user's engagement in the workout ([0079], [0082]-[0083], Fig. 7). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of receiving a signal at a mobile device for determining user attention as taught by Foo, to improve the attention detection system of Hao for the predictable result of generating user activity and engagement data during relevant time intervals for accurate data measurement and minimizing extraneous data collection. 
Therefore, the combination teaches an interval timer to, in response to the mobile meter receiving the signal, activate a time period for determining attention of a user.
claim 2, Hao discloses “wherein the attention determiner is to activate a camera on a mobile device and determine if a face is detected by the camera during the time period and based on an orientation of the face.” ([0017]-[0019], [0021]-[0022], [0028], Figs. 1-3, i.e., the camera acquires an image of the user’s face to determine if the user is paying attention during a time interval).
	Regarding claim 3, Hao discloses “wherein the attention determiner is to generate the user attention data indicative of attention of the user being on the mobile device based on the face being detected by the camera and the orientation of the face being toward the mobile device during the time period.” ([0017]-[0019], [0021]-[0022], [0028], Figs. 1-3, i.e., using an eye-detection algorithm to determine whether the user’s eyes appear in the captured image of the user’s face to determine user attention).
	Regarding claim 4, Hao discloses “wherein the attention determiner is to generate the user data indicative of attention of the user being away from the mobile device based on one or more of (1) the face not being detected by the camera during the time period, or (2) the face being detected by the camera and the orientation of the face being away from the mobile device during the time period.” ([0017]-[0019], [0021]-[0022], [0028], Figs. 1-3, i.e., using an eye-detection algorithm to determine whether the user’s eyes appear in the captured image of the user’s face to determine user attention).
	Regarding claim 21, Hao discloses “At least one non-transitory computer readable medium comprising instructions that, when executed, cause at least one processor to at least ([0016]-[0017], [0027], Fig. 1): 

generate the user attention data during the time period…” ([0013], [0017]-[0018], [0028], i.e., an image is analyzed by the processor to determine user attention).
Hao fails to explicitly disclose receive, from an external device, a signal to gather user attention data; and transmit the user attention data.
Wright teaches the technique of receiving, from an external device, a signal to gather user … data ([0040]-[0041], Fig. 1, i.e., base metering devices emits a signal detectable by portable metering device to allow data collected via portable metering device in connection with in-home viewing); and transmit the user … data ([0034], Fig. 1, i.e., portable metering device can send viewing data to central data collection facility). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of receiving, from an external device, a signal to gather user … data; and transmit the user … data as taught by Wright, to improve the attention detection system of Hao for the predictable result of allowing content providers to determining the effectiveness of their provided media content.
Therefore, the combination teaches receiving, from an external device, a signal to gather user attention data; and transmit the user attention data.
While the combination discloses activating a time period for determining attention of a user, the combination still fails to explicitly disclose in response to receipt of the signal, activating a time period for determining attention of a user.

Therefore, the combination teaches in response to receipt of the signal, activating a time period for determining attention of a user.
	Regarding claim 22, claim 22 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 2.
Regarding claim 23, claim 23 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 3.
	Regarding claim 24, claim 24 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 4.
	Regarding claim 31, Hao discloses “A method comprising: … activating, by executing instructions with a processor, a time period for determining attention of a user ([0013], [0017]-[0018], [0021]-[0022], [0028], Figs. 1-3, i.e., a time interval for acquiring and analyzing an image of the user to determine user attention during a presentation); 

Hao fails to explicitly disclose receiving, from an external device, a signal to gather user attention data; and transmitting the user attention data.
Wright teaches the technique of receiving, from an external device, a signal to gather user … data ([0040]-[0041], Fig. 1, i.e., base metering devices emits a signal detectable by portable metering device to allow data collected via portable metering device in connection with in-home viewing); and transmitting the user … data ([0034], Fig. 1, i.e., portable metering device can send viewing data to central data collection facility). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of receiving, from an external device, a signal to gather user … data; and transmit the user … data as taught by Wright, to improve the attention detection system of Hao for the predictable result of allowing content providers to determining the effectiveness of their provided media content.
Therefore, the combination teaches receiving, from an external device, a signal to gather user attention data; and transmitting the user attention data.
While the combination discloses activating a time period for determining attention of a user, the combination still fails to explicitly disclose in response to receipt of the signal, activating, by executing instructions with a processor, a time period for determining attention of a user.

Therefore, the combination teaches in response to receipt of the signal, activating, by executing instructions with a processor, a time period for determining attention of a user.
Regarding claim 32, claim 32 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 2.
Regarding claim 33, claim 33 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 3.
	Regarding claim 34, claim 34 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 4.

Claims 5-10, 25-30, 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over Hao in view of Wright, Foo, and in further view of Filev et al. (US Pub. 2016/0073143), herein referenced as Filev.
	Regarding claim 5, the combination fails to explicitly disclose “wherein the attention determiner is to: determine user interaction with a mobile device during the time period; and generate the user attention data based on the user interaction with the mobile device.” 
Filev teaches the technique of determining user interaction with a mobile device during the time period; and generate the user attention data based on the user interaction with the mobile device ([0014], [0033], [0035], [0045], [0087], [0097], Figs. 1, 4, i.e., measuring user engagement including opening applications on a mobile device during a period of time). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of determining user interaction with a mobile device during the time period; and generate the user attention data based on the user interaction with the mobile device as taught by Filev, to improve the attention detection system of Hao for the predictable result of gathering information concerning what media content a user finds engaging and what media content a user does not find interesting is important to providing a good user experience ([0005]).
	Regarding claim 6, the combination fails to explicitly disclose “wherein the attention determiner is to determine user interaction with the mobile device based on an application launch on the mobile device.”

	Regarding claim 7, the combination discloses “wherein the attention determiner is to determine user interaction with the mobile device based on user touch on a screen of the mobile device.”
	Filev teaches the technique determining user interaction with the mobile device based on user touch on a screen of the mobile device ([0014], [0033], [0054], Figs. 1, 4, i.e., the electronic device includes a touch sensitive display for interacting). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of determining user interaction with the mobile device based on user touch on a screen of the mobile device as taught by Filev, to improve the attention detection system of Hao for the predictable result of gathering information concerning what media content a user finds engaging and what media content a user does not find interesting is important to providing a good user experience ([0005]).
claim 8, the combination fails to explicitly discloses “wherein the attention determiner is to determine user interaction with the mobile device based on an external device connection to the mobile device.”
	Filev teaches the technique of providing wherein the attention determiner is to determine user interaction with the mobile device based on an external device connection to the mobile device ([0032], Fig. 1, i.e., the first electronic device uses a local area network, Wi-Fi, or another wireless peer-to-peer communication method such as Bluetooth to determine if a mobile device is in vicinity of first electronic device).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the attention determiner is to determine user interaction with the mobile device based on an external device connection to the mobile device as taught by Filev, to improve the attention detection system of Hao for the predictable result of gathering information concerning what media content a user finds engaging and what media content a user does not find interesting is important to providing a good user experience ([0005]).
	Regarding claim 9, the combination fails to disclose “wherein the mobile meter is to receive the signal when a presentation of an advertisement is detected on a media device within proximity of the mobile meter.”
	Filev teaches the technique of providing wherein the mobile meter is to receive the signal when a presentation of an advertisement is detected on a media device within proximity of the mobile meter ([0019], [0060]-[0061], [0091]-[0092], i.e., the mobile device receives an audio watermark in the audio signal received from the first media device).Thus, it would have been obvious to one of ordinary skill in the art before the 
	Regarding claim 10, the combination fails to explicitly discloses “wherein the signal is based on at least one of a watermark or a signature of the advertisement.”
	Filev teaches the technique of providing wherein the signal is based on at least one of a watermark or a signature of the advertisement ([0019], [0060]-[0061], [0091]-[0092], i.e., the mobile device receives an audio watermark in the audio signal received from the first media device).Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the signal is based on at least one of a watermark or a signature of the advertisement as taught by Filev, to improve the attention detection system of Hao for the predictable result of gathering information concerning what media content a user finds engaging and what media content a user does not find interesting is important to providing a good user experience ([0005]).
Regarding claim 25, claim 25 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 5.
	Regarding claim 26, claim 26 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 6.
claim 27, claim 27 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 7.
	Regarding claim 28, claim 28 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 8.
	Regarding claim 29, claim 29 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 9.
	Regarding claim 30, claim 30 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 10.
Regarding claim 35, claim 35 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 5.
	Regarding claim 36, claim 36 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 6.
Regarding claim 37, claim 37 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 7.
	Regarding claim 38, claim 38 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 8.
	Regarding claim 39, claim 39 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 9.
	Regarding claim 40, claim 40 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 10.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/ALEXANDER Q HUERTA/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        January 20, 2022